DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-20 are pending.  Claims 1 and 18 are independent process claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020, 5/22/2021 and 8/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (ie an automatic wash operation) are part of the claimed inventive process.
Claims 2-17 are dependent on claim 1 and inherit this indefiniteness.
Claim Rejections 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 8-19 are rejected under under 35 U.S.C. 103 as obvious over Dreher et al. (US 2013/0172226A1).
 Dreher et al. (US 2013/0172226A1) teach a process of laundering fabrics, see [0066] comprising the steps of; 
a. combining fabrics with a wash liquor, wherein the wash liquor comprises a
detergent; see [0159]

wherein the process of washing the fabrics comprises a rinse cycle comprising a
rinse liquor, wherein the rinse liquor comprises a concentrated acid delivery source see [0117-0118] teaching citric acid and is in the form of a fibrous water-soluble unit dose (see title) comprising water soluble starch (see 0136).
In the paragraphs linking pages 29-30, see [0336-0337], it is the Examiner’s position that these 2 paragraphs encompass the claimed process steps of claim 1 where the dirty laundry is contacted with the fibrous structure with water (b) contacting the fabric article with a wash liquor formed by contacting the fibrous structure with water;(c) contacting the fabric article with the fibrous structure in a dryer; (d) drying the fabric article in the presence of the fibrous structure in a dryer; and (e) combinations thereof encompassing the drying of claim 1.  [0337] further explains the process steps of claim 1, for example, if only one fabric care article is to be treated, a portion of the fibrous structure may be cut and/or torn away and either placed on or adhered to the fabric or placed into water to form a relatively small amount of wash liquor which is then used to pre-treat the fabric. In this way, the user may customize the fabric treatment method according to the task at hand.  It is the Examiner’s position that the process steps outlined in [0336-0337] encompasses the claim 1c. separating the fabrics and the wash liquor from one another; and d. drying the fabrics.
The temperature of claim 2 is taught in [0278] exposing the fibrous element and/or particle and/or fibrous structure to heat, such as to a temperature of greater than 75° F. and/or greater than 100°F. and/or greater than 150°F, and/or greater than 200°F. 
The pH of claims 3-5, is taught by the fibrous dishwashing automatic detergent pH buffering means so that the automatic dishwashing liquor generally has a pH of from 3 to 14 (alternatively 8 to 11), or mixtures thereof.  See [0327 on page 28].  Examiner notes that the examples are to fibrous dishwashing detergents, and the claims are to cleaning laundry, one of ordinary skill would reasonably expect the pH range in the claims 17-20 to also work in the cleaning of laundry since the art explicitly teaches the fibrous detergent is also useful in laundry processes. [0066 on page 4].
Dreher et al. do not exemplify a laundering process of washing fabrics with a concentrated acid delivery source in the form of a fibrous watersoluble unit dose as required by claim 1 and do not exemplify the pH range of independent claim 18.    
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process of laundering fabrics because Dreher et al. teach a similar process of laundering fabrics in a mechanical laundry machine comprising fibrous watersoluble sheet structure with citric acid and detergent impregnated into the fibrous watersoluble sheet and when in use maintains the rinse washing liquor within the same claimed pH range of 3-8 in general. See abstract, [0066 and 0327].

Claims 1, 6-10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2).

Limitation to b) washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation of a mixture thereof, is taught by claims 10, 19 and col.4,ln.40-45.
Limitation to wherein the process of washing the fabrics comprises a rinse cycle comprising a rinse liquor of a concentrated acid delivery source, see col.8,ln.35 teaching the citric acid and sodium citrate of claims 6-10 in the form of a fibrous water-soluble unit dose (see col.1,ln.32-45 and claim 1). 
It is the Examiner’s position that regarding steps c) separating the fabrics and the wash liquor from one another; and d) drying the fabrics does not provide a contribution over the state of the laundry art since society is repeatedly wearing washed clothes that are no longer wet.  
Regarding the pouch of claim 12, see claim 14, teaching the soaped paper is packaged which one of ordinary skill would encompass the claimed pouch. 
Regarding the surfactant of claim 14, see col.1,ln.8 teaching the water-soluble soaped paper is impregated with a surfactant.  
Regarding material limitation to greater than 50% or greater of bio-based materials is met by the Ronco et al. teaching their water-soluble detergent sheet comprises between 80-90% cellulose fibers.  See claim 2. 
Regarding the starch of claim 16, see col.5,ln.15-20, teaching various starches encompassing the claimed fibrous material.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed rinse liquor because Ronco et al. suggest a process of laundering fabrics in a washing machine, comprising the steps of combining the laundry garments in an wash liquor of disintegrated, water soluble fibrous sheet detergent comprising citric acid and sodium citrate in general.  
Claims 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) as applied to claims 1, 6-10, 12, 14-16 above, and further in view of Cao et al. (US 5,972,869).
Ronco et al. (US 9,506,022 B2) is relied upon as set forth above.  
However, Ronco et al. do not teach the detergent pH of claims 3-5, and a step of reducing the pH of the rinse liquor to a pH of 3-5 as is required by claims 17-20.
Cao et al. (US 5,972,869) teach a process of laundering fabrics with a mildly acidic laundry detergent comprising citric acid and sodium citrate (see col.5,ln.44) improves and enhances the removal of the generated foam during the rinsing of both hand and machine washing laundering processes.  See abstract and col.1,ln.20-45.  By mildly acidic, the Cao et al. guides one of ordinary skill to lower the rinsing pH in a range of about 5.5-6.9 in col.2,ln.30-35 and 60 teaching the pH of claims 3-5. 
Examiner notes that the pH of claims 17-20 requires the liquor to be pH between 3 and 5.   Cao et al. explicitly teach lowering of the rinse water pH from about 5 upto less than 7, see col.6,ln.63, thus, teaching the claimed endpoint of pH of 5 and one of ordinary skill would reasonably expect similar properties of detergent and foam removal in the laundry. 
.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) as applied to claims 1,3-12 and 14-20 above, and further in view of Schmidt et al. (US2012/0066855 A1).
Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) are relied upon as set forth above, however, neither reference explicitly teach a coform terminology as is required by claim 13. 
Schmidt et al. (US2012/0066855 A1) teach a coform structure (see abstract) comprising lactic acid and starch [0038] for use in cleaning wipes in general. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764